



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dhaliwal, 2019 ONCA 398

DATE: 20190514

DOCKET: C64902

MacPherson, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jagdeep Dhaliwal

Appellant

Jagdeep Dhaliwal, in person

Brian Snell, duty counsel

Jessica Smith Joy, for the respondent

Heard: May 9, 2019

On appeal from the sentence imposed on January 18, 2018
    by Justice Janet M. Wilson of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant abandons his conviction appeal.

[2]

On the sentence appeal, the Crown concedes that the facts underlying the
    firearms offences in this case are not as serious as those in
R. v. Danvers
,
    (2005), 199 C.C.C. (3
rd
) 490 (Ont. C.A.), and similar cases that
    establish a 7 to 11 year range for serious gun related offences. In light of
    this, and recognizing that the
Criminal Code
minimum sentence is a
    serious minimum (5 years), we are of the view that the sentencing judge erred
    by imposing a 7 year sentence.

[3]

Reviewing all of the facts relating to the firing of a single bullet
    into a hallway ceiling between, but not in, stores and apartments in a small
    strip mall building, we are inclined to reduce the appellants sentence by a
    modest amount.

[4]

The sentence appeal is allowed and the 7-year concurrent sentence
    for the firearms offences, and the verbally threaten bodily harm offence, is
    reduced to 6 years, for a global sentence of 7 years.


